Citation Nr: 0417439	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  99-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hearing loss with 
vertigo.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran's current residuals of a right shoulder 
injury were not manifested during active military service or 
for many years thereafter and are not otherwise attributable 
to military service. 

3.  There is no credible medical evidence of a diagnosis of 
PTSD related to verifiable in-service stressors.

4.  The veteran's current hearing loss with vertigo 
disability was not manifested during active military service 
and is not otherwise attributable to military service. 





CONCLUSIONS OF LAW

1.  Residuals of a right shoulder injury were not incurred in 
or as a result of military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  PTSD was not incurred in or as a result of military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  Hearing loss with vertigo was not incurred in or as a 
result of military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended 
effect of the regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claims.  The record contains the veteran's service medical 
records, service personnel records, VA treatment records, VA 
examination reports, private treatment records and 
statements, and testimony from the veteran.  No additional 
pertinent evidence has been identified by the veteran as 
relevant to these issues.  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to the benefits sought.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Additionally, a RO letter dated in 
April 2003 explained to the veteran VA's duty to assist him 
in obtaining evidence, what evidence was necessary to support 
his claims, what evidence had been received, what the veteran 
could do to help with his claim, and where to send any 
additional information or evidence.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In the present case, the veteran's claims were received in 
June 1998 and November 1998.  Thereafter, in rating decisions 
dated in September 1998 and January 1999, the issues were 
denied.  Only after those rating actions were promulgated did 
the AOJ, in April 2003, provide notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claims.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" 


by the Board is subsumed by the appellate decision and 
becomes the single and sole decision of the Secretary in the 
matter under consideration.  See 38 C.F.R. § 20.1104 (2003).    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) should:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  In this appeal, the veteran was 
expressly informed of the first three elements and implicitly 
told of the last element.  Even on the assumption that notice 
of the last element was inadequate, it is difficult under the 
circumstances to conclude that any error was other than 
harmless.


Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in June 1965, the veteran's systems were 
clinically evaluated as normal with the exception of a right 
eye injury and an identifying body mark.  Audiological 


evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15
LEFT
5
5
10
5
5

In his report June 1965 report of medical history, the 
veteran reported currently or previously experiencing 
depression or excessive worry.  Clinical records demonstrate 
treatment and complaints relevant to vision and upper 
respiratory infections.  A February 1966 clinical entry notes 
no psychiatric contraindication to security clearance.  Upon 
separation examination dated in July 1967, the veteran's 
systems were clinically evaluated as normal with the 
exception of bilateral tattoos on the upper arms.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-5
n/a
-5
LEFT
-5
-5
-5
n/a
0

In his July 1967 report of medical history, the veteran 
denied any current or previous depression, excessive worry, 
nervous trouble of any sort, hearing loss, dizziness or 
fainting spells, or painful or "trick" shoulder.  

Service personnel records demonstrate that the veteran served 
as a wheel vehicle mechanic during military service.  

Private medical records dated in March 1996 demonstrate 
treatment relevant to a rash over the legs, trunk, and arms.  
An impression of questionable contact dermatitis was noted.  

VA treatment records dated from 1996 to 1998 demonstrate 
treatment in a substance abuse rehabilitation group.  A July 
1996 clinical record notes that the veteran had injured his 
right arm in a car accident several years earlier.  He was 
requesting pain medication at that time.  A May 1998 clinical 
record demonstrates that the veteran reported serving in 
combat during Vietnam for 13 months.  An impression of 
alcohol dependence and PTSD (Vietnam Vet) was noted.  
Clinical records dated in 1998 also demonstrate complaints 
and treatment relevant to right hand numbness.  Nerve 
conduction studies dated in August 1998 demonstrate right 
ulnar nerve entrapment at the elbow and mild right median 
entrapment at the wrist.  

Upon VA PTSD examination dated in August 1998, the veteran 
reported seeing Vietnamese police kick a man to death and 
being jumped by a Mexican male.  He also reported a gunshot 
going between his legs and being knocked to the ground by a 
Claymore mine.  The veteran reported experiencing occasional 
flashbacks, the last one occurring a couple of months 
earlier.  He also reported avoiding crowds, being impatient, 
and having a short temper.  He reported frequently thinking 
about Vietnam and dreaming about it every two to three 
months.  The examiner noted that the veteran showed no 
evidence of a thought disorder, but did show evidence of 
difficulty with impulse control.  It was also noted that the 
veteran had displayed inappropriate behavior, including an 
incident of domestic violence.  The veteran denied suicidal 
ideation but admitted to occasional homicidal ideation.  The 
veteran denied any significant depression or sleep 
difficulty.  The examiner opined that the veteran did not 
meet all of the diagnostic criteria for PTSD.  It was noted 
that the veteran did not report any evidence of avoiding 
situations that might arouse recollections of Vietnam and 
reported no difficulty with his memory of Vietnam.  In fact, 
the veteran reported actively trying to think of Vietnam and 
that he enjoyed watching war movies.  An Axis I diagnosis of 
alcohol abuse in early full remission was noted.  

Upon VA shoulder examination dated in August 1998, the 
veteran reported being knocked off of his feet by an 
explosion and injuring his right shoulder.  Radiological 
examination of the right shoulder revealed osteoarthritis.  A 
relevant diagnosis of degenerative joint disease, right 
shoulder, was noted.  

An October 1998 private medical statement reflects that the 
veteran had long-standing hearing loss in the left ear and 
severe dysequilibrium and dizziness.  It was noted that the 
veteran's symptoms began during a traumatic noise exposure 
while serving in Vietnam.  It was noted that the veteran 
reported being knocked to the ground by a Claymore mine and 
developing left ear hearing loss immediately.  It was noted 
that dizziness developed two weeks later and his symptoms had 
remained since that time on an intermittent basis.  It was 
also noted that the veteran reported no similar symptoms 
prior to the traumatic noise exposure, therefore, it was 
concluded that the severe traumatic noise exposure resulted 
in fluctuating hearing loss, possible rupture of inner ear 
membranes, and endolymphatic hydrops causing dizziness.  

In November 1999, the National Personnel Record Center (NPRC) 
indicated that an investigation of their available records 
was negative for any verified incidents of casualties during 
the time frame described by the veteran.  

At his November 1999 RO hearing, the veteran testified to 
being knocked off of his feet by a Claymore mine, injuring 
his right shoulder and left ear.  He testified that his right 
shoulder had continued to bother him off and on.  The veteran 
denied receiving a hearing examination upon separation from 
service.  The veteran also testified to being fired upon 
while serving in Vietnam and receiving incoming rounds during 
guard duty.  

At his February 2004 Board hearing, the veteran testified 
that he first noticed his hearing loss ten years earlier.  He 
also reiterated his stressful experiences while serving in 
Vietnam.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  Where the record does not reflect that the veteran 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b), 
his assertions, standing alone, cannot as a matter of law 
provide evidence that he "engaged in combat with the enemy" 
or that an event claimed as a stressor actually occurred.  
See Dizoglio v. Brown, 9 Vet. App. 169 (1996).

I.  Right Shoulder

The veteran is seeking service connection for residuals of a 
right shoulder injury that he asserts were incurred during 
his military service.  However, service medical records are 
silent for any complaints, treatment or diagnoses related to 
the right shoulder.  In his July 1967 report of medical 
history, the veteran specifically denied currently or 
previously experiencing a painful or "trick" shoulder.  
Likewise, post-service medical records are silent for any 
complaints, treatment, or diagnoses related to the right 
shoulder until 1996, almost thirty years after the veteran's 
discharge from service.  The Board notes that VA clinical 
records indicate that in 1996 the veteran reported injuring 
his right arm in a motor vehicle accident several years 
earlier.  The medical evidence does demonstrate a current 
diagnosis of degenerative joint disease in the right shoulder 
as well as nerve entrapment in the right upper extremity; 
however, the medical evidence does not demonstrate any causal 
connection between the veteran's current symptoms and 
military service.  Thus, the record demonstrates no in-
service injury, no medical evidence of a chronic disability 
or continuity of symptomatology after service, and no medical 
evidence of a causal connection between the veteran's current 
symptoms and military service.  Based on these findings and 
following a full review of the record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
residuals of a right arm injury.  It follows that there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
determination as to this issue.  See 38 U.S.C.A. § 5107(b).

II.  PTSD

The veteran contends that he suffers from PTSD as a result of 
his military service during Vietnam.  Service medical records 
are silent for any complaints, treatment, or diagnoses 
related to depression or psychiatric problems during military 
service.  Post-service medical records are also silent for 
any psychiatric complaints until 1998, thirty years after the 
veteran's discharge from service.  Furthermore, the record 
does not demonstrate any credible medical evidence of a 
diagnosis of PTSD.  Upon VA PTSD examination dated in August 
1998, the examiner opined that the veteran did not meet all 
of the diagnostic criteria for PTSD.  The Board is cognizant 
of the May 1998 VA clinical record reflecting an impression 
of PTSD (Vietnam Vet).  However, that assessment appears to 
be based entirely upon a history provided by the veteran.  
The Board is not bound to accept the opinions of physicians 
whose diagnoses of PSTD are based on unverified or inaccurate 
histories of stressful events as related by the veteran.  
"Just because a physician or health care professional 
accepted the appellant's description of his Vietnam 
experiences as credible, and diagnosed the appellant as 
suffering from PTSD, does not mean the Board is required to 
grant service connection for PTSD."  See Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  While an examiner can render a current 
diagnosis based upon his examination of the claimant, without 
a thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the appellant.  Swann v. Brown, 5 Vet. 
App. 229 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Thus, the Board 
does not find the May 1998 VA clinical record to be credible 
medical evidence that the veteran currently suffers from 
PTSD.  The Board notes that the remainder of the VA clinical 
records dated from 1996 to 1998 are completely silent for any 
other diagnosis, impression, or notation of PTSD.  

The Board notes that the veteran has not reported any 
verifiable stressors and service personnel records do not 
demonstrate that the veteran actually engaged in combat with 
the enemy as defined by 38 U.S.C.A. § 1154(b).  Furthermore, 
in November 1999, the NPRC indicated that an investigation of 
their available records was negative for any verified 
incidents of casualties during the time frame described by 
the veteran.  Thus, the record demonstrates no credible 
medical diagnosis of PTSD and no verified stressors.  Based 
on these findings and following a full review of the record, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for PTSD.  It follows that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise warrant a favorable determination as to 
this issue.  See 38 U.S.C.A. § 5107(b).

III.  Hearing Loss

The veteran is seeking entitlement to service connection for 
hearing loss with vertigo.  Service medical records 
demonstrate normal hearing upon enlistment examination in 
June 1965 and also upon separation from service in July 1967.  
In his July 1967 report of medical history, the veteran 
denied currently or previously experiencing dizziness or 
hearing loss.  Clinical records during service are silent for 
any complaints, treatment, or diagnoses related to hearing 
loss or dizziness.  Likewise, post-service medical records 
are silent for any complaints, treatment, or diagnoses 
related to hearing loss or dizziness until 1998, thirty years 
after the veteran's discharge from service.  

The Board is cognizant of the October 1998 private medical 
statement attributing the veteran's current left ear hearing 
loss and vertigo/dizziness to an explosion during military 
service.  However, this medical statement appears to be based 
entirely upon a history provided by the veteran.  As 
previously noted, an opinion based solely upon information 
provided by the veteran, unenhanced by any additional medical 
comment by the examiner, does not constitute competent 
medical evidence.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Board also notes that the veteran's reported 
history of his hearing loss being immediate is somewhat 
inconsistent with his service medical records.  Service 
medical records demonstrate that the veteran was afforded an 
audiological test, which revealed no hearing loss.  
Additionally, in his July 1967 report of medical history, the 
veteran specifically denied any hearing loss.  At his 
February 2004 Board hearing, the veteran testified that he 
first noticed his hearing loss about ten years earlier.  

Thus, the Board does not find the October 1998 private 
medical statement to be credible medical evidence of a causal 
connection between the veteran's current hearing loss and 
vertigo symptoms and his military service because it was 
based upon a history provided by the veteran that is 
inconsistent with the service medical records.  As the 
service medical records demonstrate normal hearing upon 
separation from service and post-service medical records are 
silent for any complaints or treatment relevant to hearing 
loss or dizziness until thirty years after the veteran's 
discharge from service, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for hearing loss with 
vertigo.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise warrant a favorable determination as to this 
issue.  See 38 U.S.C.A. § 5107(b).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for residuals of a right 
shoulder injury is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hearing loss with 
vertigo is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



